TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00365-CV


Gabriel Fontenette, Jr., Appellant

v.


Board of Pardons & Paroles and Greg Abbott,

Attorney General, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN400956, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On January 11, 2005, appellant was notified that his brief was overdue and given until
January 24, 2005, to respond to our notice.  See Tex. R. App. P. 38.8(a)(1) (if appellant fails to file
brief or reasonably explain failure, appeal may be dismissed for want of prosecution).  To date, we
have received no response.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b) (dismissal for want of prosecution); (c) (dismissal for failure to respond to clerk's
notice requiring response within specified time).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed:   February 10, 2005